DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190326331 A1 (Gao; Ling et al.) in view of US 20090237775 A1 (Ito; Wataru et al.) US 20150131041 A1 (Moriwaki; Hiroyuki).



    PNG
    media_image1.png
    392
    476
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    489
    476
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    267
    475
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    306
    483
    media_image4.png
    Greyscale

Per claim 1, Gao teaches a display device [see figure 1] comprising: a display panel [see figure 1] including an insulating film [400] and a plurality of pixels in a display area [see paragraph 0036], wherein the display panel has a notch [110], the notch is formed in a part of an outer shape of the display panel [see figure 1], the organic insulating film has a first groove [420].  Gao lacks the insulating layer formed from an organic material and the first groove is formed along the notch in an outside of the display area.  However, both Ito and Moriwaki teaches organic planarizing films formed with an organic material in the non-display portion in order to improve seal and substrate adhesion.  See figures 2 and 6 above.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Ito and Moriwaki with Gao.  
Per claim 2, Gao in view of Ito and Moriwaki teaches the display device of claim 1, wherein in planar view, the first groove is formed linearly [see figure 8].  Gao in view of Ito and Moriwaki lacks in planar view, the first groove has U-shaped portion.  However, it was a matter of routine skill in the art and design choice.  The shape of the notch would determine the shape of the groove and a camera lens would fit better in a curved U-shaped notch.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 4, Gao in view of Ito and Moriwaki teaches the display device of claim 2.  Gao in view of Ito and Moriwaki lacks a pair of IC chips is mounted on the display panel, the pair of IC chips is located on same side of the notch, and the notch is located between the pair of IC chips.  However, it was a matter of common knowledge to use two driving IC chips spaced equally on a single edge of the array substrate in order to simplify manufacturing.  Furthermore, it would have been a matter of routine skill and common knowledge to center the pair of IC driving chips on each half of the array substrate edge in order to provide space of the signal lines.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
  
Allowable Subject Matter
Claims 3 and 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claim 3, the prior art teaches the display device of claim 2.  The prior art does not teach in combination with the limitation of claim 2 an IC chip is mounted on the display panel, the IC chip is located on an opposite side of the notch across the display area, and the first groove is formed so as to surround the display area except for a part of a side on which the IC chip is mounted as recited in dependent claim 3.  
Per claim 5, the prior art teaches the display device of claim 2.  The prior art does not teaches in combination with the limitations of claim 2, the first groove has a first leading end and a second end opposed to the first end, each of the first leading end and the second leading end is located near the notch, and the U-shaped portion is located between the first leading end and the second leading end in dependent claim 5.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/            Primary Examiner, Art Unit 2871